                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

SCOTT E. SPATES,

             Plaintiff,
                                                    Case No. 16-cv-160-pp
      v.

MARY SAUVEY and
MS. KAPHINGST,

            Defendants.
______________________________________________________________________________

       ORDER REQUIRING SERVICE OF AMENDED COMPLAINT ON
    DEFENDANTS AND REQUIRING THEM TO ANSWER OR OTHERWISE
                                  RESPOND
______________________________________________________________________________

      This case is almost three years old, and due to various twists and turns,

it has not progressed very far. On January 3, 2019, the court received an order

from the Seventh Circuit Court of Appeals, indicating that the parties had

agreed, based on new Seventh Circuit case law, that this court’s dismissal of

the case for failure to exhaust remedies should be vacated, and the case

remanded to this court for further proceedings.1 This order provides next steps

for the litigation following that remand.




1 That order is not yet on this court’s docket, because the “mandate”—the
Seventh Circuit’s final order—has not yet issued. Under Federal Rule of
Appellate Procedure 41(b), the appellate court issues the mandate seven days
after the expiration of the time to file a petition for rehearing; Rule 40(a)(1) sets
the deadline for filing a petition for rehearing at fourteen days. Reading those
two rules together, the “mandate” issues twenty-one days from the date the
Seventh Circuit enters judgment. Here, judgment was entered on January 3,
2019, so the mandate should issue around January 24, 2019.
                                            1
      The plaintiff’s original complaint named only one defendant—Mary

Sauvey. Dkt. No. 1. The court screened that complaint, allowed the plaintiff to

proceed on a deliberate indifference claim against Sauvey, had the complaint

electronically served on her and required her to file a response. Dkt. No. 15.

Sauvey timely filed an answer. Dkt. No. 21. The court then issued a scheduling

order that set deadlines for the plaintiff and the defendant to exchange

discovery and to file dispositive motions. Dkt. No. 26.

      About two weeks later, the plaintiff filed a motion asking the court to

allow him to amend the complaint. Dkt. No. 31. He had identified two “John

Doe” witnesses, and wanted to include them as defendants. Those two

witnesses were Lt. Van Gheems and Sgt. Kaphingst. Id. at 1-2. The court

granted that motion, and although the plaintiff had attached a proposed

amended complaint to his motion for leave to amend, the court ordered him to

file another amended complaint (because the proposed amendment did not

contain any facts or allegations against the two new defendants). Dkt. No. 33.

The court ordered the plaintiff to file the amended complaint by September 30,

2016. Id. at 2.

      Before that deadline arrived, however, defendant Sauvey filed a motion

asking the court to stay the discovery and dispositive motions deadlines,

because she planned to file a motion alleging that the court should dismiss the

case for the plaintiff’s failure to exhaust his administrative remedies. Dkt. No.

34. The court granted that request, and ordered Sauvey to file her exhaustion




                                        2
motion by October 7, 2016 (about a week after the plaintiff’s amended

complaint was due). Dkt. No. 36.

      The plaintiff filed his amended complaint two weeks earlier than the date

the court had ordered; the amended complaint added factual allegations

against Van Gheems and Kaphingst. Dkt. No. 37. Three weeks later, Sauvey

filed her summary judgment motion, asking the court to dismiss her as a

defendant based on her claim that the plaintiff had not exhausted his

administrative remedies. Dkt. No. 39. Somehow, in the process of the parties

briefing that summary judgment motion, the court neglected to screen the

plaintiff’s amended complaint, or to realize that the new defendants would be

in a different procedural posture than Sauvey.

      The court granted Sauvey’s motion for summary judgment. Dkt. No. 54.

That order made no reference to the amended complaint, or to Kaphingst or

Van Gheems, but it purported to dismiss the entire case. Id. The plaintiff timely

appealed that order. Dkt. No. 56.

      In March 2018, the Seventh Circuit Court of Appeals dismissed the

plaintiff’s appeal. Dkt. No. 72. The court then received a motion from the

plaintiff, explaining that the appellate court had dismissed his appeal because

this court’s order of dismissal was not final—it had not disposed of all the

claims against all of the defendants. Dkt. No. 74. The plaintiff indicated that he

never got an order telling him that the court had allowed him to add Van

Gheems and Kaphingst, and he wondered whether they’d been served and

whether they had lawyers. Id.

                                        3
      The plaintiff had every reason to be confused—the court had not

screened the plaintiff’s amended complaint, and had not decided whether he

could add Van Gheems and Kaphingst. The plaintiff’s motion prompted the

court to do what it should have done earlier—it screened the amended

complaint. Dkt. No. 75. The court concluded that the plaintiff had not stated a

claim against Van Gheems, and dismissed Van Gheems as a defendant. Id. at

10. It concluded, however, that he had stated sufficient facts to allow him to

proceed on a deliberate indifference claim against Kaphingst. Id. Despite this,

the court found, as it had in the case of Sauvey, that the plaintiff had not

exhausted his administrative remedies as to Kaphingst, and dismissed the

complaint against Kaphingst. Id. at 10-14.

       The plaintiff timely appealed the dismissal. Dkt. No. 77. It is this appeal

that the Seventh Circuit decided on January 3, 2019. Based on the new

Seventh Circuit decision regarding exhaustion in situations like the plaintiff’s,

the parties agreed that this court’s order dismissing the case as to Sauvey and

Kaphingst should be summarily reversed and remanded. In other words, under

Seventh Circuit law, failure to exhaust was not a basis for this court to dismiss

the plaintiff’s case.

      Where does that leave us? The court never ordered the plaintiff’s

amended complaint to be served on Kaphingst, because it dismissed on

exhaustion grounds. So the court needs to have the amended complaint

formally served on Kaphingst (as well as on Sauvey, although having made an

appearance, she likely is aware of the amended complaint). Both Sauvey and

                                        4
Kaphingst must have the opportunity to answer or otherwise respond to the

amended complaint. Once they have answered, the parties need the

opportunity to conduct discovery. Kaphingst has not had the opportunity to

conduct any discovery. As for the plaintiff and Sauvey, the court originally gave

them three months to conduct discovery (scheduling order at dkt. no. 26), but

the plaintiff asked to amend the complaint only two weeks into that three-

month process, and Sauvey asked to stay the discovery deadline only a month

after the court issued the scheduling order. The court suspects they have not

conducted much discovery.

      The court hopes that, in ordering service of the amended complaint on

Sauvey and Kaphingst, and ordering them to respond, it can get this case on

track to move expeditiously.

      The court ORDERS that, under the informal service agreement between

the Wisconsin Department of Justice and this court, copies of the plaintiff’s

amended complaint, dkt. no. 37, and this order are being electronically sent to

the Wisconsin Department of Justice for service on defendants Sauvey and

Kaphingst. Defendants Sauvey and Kaphingst shall file a responsive pleading

to the amended complaint within sixty (60) days of receiving electronic notice

of this order.

      The court ORDERS that the plaintiff shall submit all correspondence and

legal material to:




                                        5
             Office of the Clerk
             United States District Court
             Eastern District of Wisconsin
             362 United States Courthouse
             517 East Wisconsin Avenue
             Milwaukee, Wisconsin 53202

      PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the case. Because the clerk’s

office will electronically scan and enter on the docket each filing as it is

received, the plaintiff need not mail copies to the defendants. The court will

serve all defendants through the court’s electronic case filing system. The

plaintiff should retain a personal copy of each document filed with the court.

      The court advises the plaintiff that if he does not file documents or take

other court-ordered actions by the deadlines the court sets, the court may

dismiss his case for failure to prosecute.

      The parties must notify the clerk of court of any change of address.

Failure to do so could result in orders or other information not being timely

delivered, which could affect the parties’ legal rights.

      Dated in Milwaukee, Wisconsin this 22nd day of January, 2019.

                                BY THE COURT:


                                __________________________________
                                HON. PAMELA PEPPER
                                United States District Judge




                                         6
